Exhibit 10.6

 

Director Compensation Arrangements

 

The board of directors (the “Board”) of Global Axcess Corp (the “Company”) has
approved an equity compensation package for the members of the Board. Each
outside director of the Company will receive an annual grant of options to
purchase 20,000 shares of the Company’s common stock. The options will have an
exercise price equal to the market close price on the date of grant and are
issued to each outside director on the anniversary date of his or her membership
on the Board. The options will be exercisable in full on the one year
anniversary of the date of grant. The options expire five years from the date of
grant.

 

Each director also receives $1,000 monthly as compensation for their service on
the Board. In addition to the foregoing, directors occupying the following
positions receive additional monthly compensation as follows:

 

Position Additional Monthly Compensation Chairman $3,500 Vice-Chairman $2,300
Audit Committee Chair $500 Compensation Committee Chair $250 M&A Committee Chair
$250

 

 



 

